Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 1 of 43




                      EXHIBIT A
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 2 of 43


1                                   STATE OF OHIO
              IN THE COURT OF COMMON PLEAS OF CUYAHOGA COUNTY
2                                  CIVIL DIVISION
     ______________________________________________________________
3
4    JAMES SHELTON,
     11304 Hessler Road
5    Cleveland, OH 44106
6                 Plaintiff,
7    vs.
8    BLINDBID INC d/b/a TCPA LITIGATOR,
     LIST
9    405 Cherry Hills Way
     Colorado Springs, CO 80921
10
     MICHAEL CONVEY O'HARE
11   405 Cherry Hills Way
     Colorado Springs, CO 80921
12
                  Defendants.
13   _______________________________________________________________
14                      TRANSCRIPT OF AUDIO RECORDINGS
15                         TRANSCRIBED:      MAY 15, 2020
16   _______________________________________________________________
17
18
19
                                            TRANSCRIPT PROVIDED BY:
20                                          Stevens-Koenig Reporting
                                            A Veritext Company
21                                          700 17th Street, Suite 1750
                                            Denver, Colorado 80202
22                                          303-988-8470
23
24
25

                                                                     Page 1

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 3 of 43


1                        (Beginning of audio recording.)

2                        MR. SHELTON:      See -- look -- right.      This is

3    what I would do.     So I type in your name.

4                        You live in Colorado Springs?

5                        MR. O'HARE:      Yes.

6                        MR. SHELTON:      That's a super nice area.      I've

7    been there a few times.       I -- my dad is good friends with a guy

8    that was in the Air Force.        He's a colonel.       He's retired now.

9    But they were stationed on the U.S. Air Force base.             And so we

10   went out there and stayed at their place for a couple days, and

11   then we went skiing, which was really, really great.             A really

12   good time.     So I'm somewhat familiar with the area.

13                       Yes, I would -- I would run you -- I would

14   see -- okay.     You know, you have a house in Colorado Springs.

15   Loan him out 340,000.       So then I would type in your property,

16   pull it up on sale.      It's worth 512,000.        So I'd be like, All

17   right, that's a pretty nice house.          You have, like, a lot of

18   people -- I don't know if you're (inaudible).

19                       MR. O'HARE:      But -- but -- but, James --

20   because the house -- when I bought it for 340, it was worth

21   340.   Okay.    It went up --

22                       MR. SHELTON:      Right.

23                       MR. O'HARE:      -- in the past three years.

24                       MR. SHELTON:      It's going to go up, and then

25   it's going to go done down, because the real estate market is

                                                                      Page 2

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 4 of 43


1    going to go down.

2                         MR. O'HARE:     Yeah.    So -- but, I mean,

3    it's -- but -- but I -- you know, if my value of the house went

4    up 100,000 the last three years, it's not because -- you know,

5    it's more luck than anything else, you know.           It's just a lot

6    of people wanted to move out here.

7                         MR. SHELTON:     Yeah.    And you don't -- you don't

8    have -- you don't have any expensive vehicles.            So I would say

9    you're not rich by any means.         But if I had a judgment against

10   you, I mean, I 100 percent could put a lien against your house.

11                        And -- and that would be a sizable amount of

12   equity that I could conceivably take, if it's -- if it's really

13   worth that much.      But that's just the -- so that would be my

14   analysis.   Right?

15                        I would say, Okay, you have two six- or

16   seven-year-old cars.         I would just kind of look at you like,

17   All right, you know.         But depending on collectability, I look

18   at it as where someone lives and what they're driving, what

19   their lifestyle is.

20                        So --

21                        MR. O'HARE:     Yeah.    We --

22                        MR. SHELTON:     -- that's a far cry

23   from -- that's a far cry from someone that lives in Calabasas;

24   or Beverly Hills; or, you know, Santa Anna, California, for

25   example; Newport Beach.

                                                                     Page 3

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 5 of 43


1                        (End of audio recording.)

2                                   * * * * * * *

3                        (Beginning of audio recording.)

4                        MR. SHELTON:      I'll tell you what,

5    because -- because you run -- because you can run them -- you

6    can run her on Lexis -- not the Lexis; on TLO.

7                        (End of audio recording.)

8                                   * * * * * * *

9                        (Beginning of audio recording.)

10                       MR. O'HARE:      I don't know why I --

11                       MR. SHELTON:      I have -- I have Clear Choice

12   Credit.     For 10 bucks, you can run -- it's $9.50 each -- you

13   can run -- you can pull a credit report, TransUnion or Equifax.

14   All you need to have is Social, date of birth, address.             It's

15   very --

16                       MR. O'HARE:      Okay.    Well, take --

17                       MR. SHELTON:      -- very easy.

18                       (End of audio recording.)

19                                  * * * * * * *

20                       (Beginning of audio recording.)

21                       MR. SHELTON:      I understand.      It's like -- I

22   research these people a lot before I even write them a demand

23   letter, because I want to know, Okay, do they own real

24   property?     Do they have bank accounts?        Do they have money?

25   How -- how big is their company?          How many employees do they

                                                                      Page 4

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 6 of 43


1    have?

2                      All that -- I research that stuff in advance.

3    And if they're a small -- if they're -- if they're driving a

4    brand new Mercedes or -- or a Lambo or something, or they're

5    living in a brand new house, then they can afford to pay me.

6                      If there's someone living in their apartment,

7    has no money, is driving a 1995 truck, I mean --

8                      (End of audio recording.)

9                                    * * * * * * *

10                     (Beginning of audio recording.)

11                     MR. O'HARE:       How do you -- how do you justify

12   that --

13                     MR. SHELTON:       Yeah.   No.   You're right.   No.

14   We're pillaging them.     No.     We're absolutely pillaging them.       I

15   mean, that's -- that's the point.

16                     (End of audio recording.)

17                               * * * * * * *

18                     (Beginning of audio recording.)

19                     MR. SHELTON:       Meanwhile, I know -- I know where

20   the person banks before I even -- before I even file the case,

21   and how much money they have.

22                     (End of audio recording.)

23                                   * * * * * * *

24                     (Beginning of audio recording.)

25                     MR. SHELTON:       I just justify it as, Hey, I want

                                                                   Page 5

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 7 of 43


1    to make some money, and, I mean, that's --

2                        (End of audio recording.)

3                                   * * * * * * *

4                        (Beginning of audio recording.)

5                        MR. O'HARE:       What?   Okay.     You find the

6    company.     They call you.    I mean, are you then going to go say,

7    Hey, Craig -- Craig Cunningham or these other -- Rayburn

8    (phonetic) or whoever -- Hey, Michael, here's an easy target?

9                        MR. SHELTON:       Oh, yeah.      Absolutely.     Because

10   what we do is -- not you in particular, but, like, what -- what

11   we'll do is we'll say, Hey, yeah, these guys just paid me "X"

12   number of dollars, or, Hey, you know, I just collected a

13   judgment against these guys.          I just made $20,000.      Yo.     Any of

14   you guys got any calls?       Yeah.     Sure have.      Let's go after

15   them.

16                       (End of audio recording.)

17                                  * * * * * * *

18                       (Beginning of audio recording.)

19                       MR. O'HARE:       Well, what --

20                       MR. SHELTON:       Here's the thing -- here's the

21   thing:     Like, I sue the people individually and get -- get

22   individual liability.       So that's the first hurdle.         So you can

23   close your company up, but I'm going -- but I'm going to have a

24   judgment against you personally.          And that's going -- that's

25   going to mean that I can still levy your personal account.

                                                                         Page 6

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 8 of 43


1                      If you own a real -- if you own real property,

2    I can put a lien against it, or I can even -- I mean, I can

3    take -- take it if I want.      If -- if there's equity in it, I

4    can take the house.    I mean, that -- there's a ton of

5    weapons --

6                      MR. O'HARE:      Would you do that?          Would you do

7    that?

8                      MR. SHELTON:      -- that I can use.

9                      Yeah.    We're in the process of doing it to

10   someone in -- in Southern California right now.               But

11   they're -- they're scumbags.       They're -- have you -- do you

12   have any extended auto warranty --

13                     (End of audio recording.)

14                                * * * * * * *

15

16

17

18

19

20

21

22

23

24

25

                                                                         Page 7

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 9 of 43


1                            REPORTER'S CERTIFICATE

2

3

4                 I, Laurel S. Tubbs, do hereby certify that I am a

5    Professional Shorthand Reporter and Notary Public within the

6    State of Colorado.

7                 I further certify that the foregoing transcript

8    constitutes a true and correct transcript to the best of my

9    ability to hear and understand the audio recording.

10                I further certify that I am not related to, employed

11   by, nor of counsel for any of the parties or attorneys herein,

12   nor otherwise interested in the result of the within action.

13

14                My commission expires September 1, 2023.

15

16

17

18

19                        <%22402,Signature%>

20

21                        LAUREL S. TUBBS

22                        Registered Professional Reporter

23                        and Notary Public

24

25

                                                                   Page 8

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
    Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 10 of 43

[1 - guys]

             1       accounts 4:24          call 6:6                demand 4:22
 1 8:14              action 8:12            calls 6:14              denver 1:21
 10 4:12             address 4:14           cars 3:16               depending 3:17
 100 3:10            advance 5:2            case 5:20               division 1:2
 100,000 3:4         afford 5:5             certificate 8:1         doing 7:9
 11304 1:4           air 2:8,9              certify 8:4,7,10        dollars 6:12
 15 1:15             amount 3:11            cherry 1:9,11           driving 3:18 5:3,7
 1750 1:21           analysis 3:14          choice 4:11                        e
 17th 1:21           anna 3:24              civil 1:2
                                                                    easy 4:17 6:8
 1995 5:7            apartment 5:6          clear 4:11
                                                                    employed 8:10
                     area 2:6,12            cleveland 1:5
          2                                                         employees 4:25
                     attorneys 8:11         close 6:23
 20,000 6:13                                                        equifax 4:13
                     audio 1:14 2:1 4:1     collectability 3:17
 2020 1:15                                                          equity 3:12 7:3
                       4:3,7,9,18,20 5:8    collected 6:12
 2023 8:14                                                          estate 2:25
                       5:10,16,18,22,24     colonel 2:8
 22402 8:19                                                         example 3:25
                       6:2,4,16,18 7:13     colorado 1:9,11,21
                                                                    expensive 3:8
          3            8:9                    2:4,14 8:6
                                                                    expires 8:14
 303-988-8470 1:22   auto 7:12              commission 8:14
                                                                    extended 7:12
 340 2:20,21                   b            common 1:1
                                            company 1:20                       f
 340,000 2:15        b 1:8
                                              4:25 6:6,23           familiar 2:12
          4          bank 4:24
                                            conceivably 3:12        far 3:22,23
 405 1:9,11          banks 5:20
                                            constitutes 8:8         file 5:20
 44106 1:5           base 2:9
                                            convey 1:10             find 6:5
                     beach 3:25
          5                                 correct 8:8             first 6:22
                     beginning 2:1 4:3
 512,000 2:16                               counsel 8:11            force 2:8,9
                       4:9,20 5:10,18,24
                                            county 1:1              foregoing 8:7
          7            6:4,18
                                            couple 2:10             friends 2:7
 700 1:21            best 8:8
                                            court 1:1               further 8:7,10
          8          beverly 3:24
                                            craig 6:7,7                        g
                     big 4:25
 80202 1:21                                 credit 4:12,13          go 2:24,25 3:1 6:6
                     birth 4:14
 80921 1:9,11                               cry 3:22,23                6:14
                     blindbid 1:8
          9                                 cunningham 6:7          going 2:24,25 3:1
                     bought 2:20
                                            cuyahoga 1:1               6:6,23,23,24,25
 9.50 4:12           brand 5:4,5
                     bucks 4:12                       d             good 2:7,12
          a
                               c            d 1:8                   great 2:11
 ability 8:9
                                            dad 2:7                 guy 2:7
 absolutely 5:14     calabasas 3:23
                                            date 4:14               guys 6:11,13,14
   6:9               california 3:24
                                            days 2:10
 account 6:25          7:10
                                            defendants 1:12


                                                                                Page 1
                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
    Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 11 of 43

[hear - sue]

            h           living 5:5,6           pay 5:5                 reporting 1:20
 hear 8:9               loan 2:15              people 2:18 3:6         research 4:22 5:2
 hessler 1:4            look 2:2 3:16,17         4:22 6:21             result 8:12
 hey 5:25 6:7,8,11      lot 2:17 3:5 4:22      percent 3:10            retired 2:8
    6:12                luck 3:5               person 5:20             rich 3:9
 hills 1:9,11 3:24               m             personal 6:25           right 2:2,17,22
 house 2:14,17,20                              personally 6:24           3:14,17 5:13 7:10
                        market 2:25
    3:3,10 5:5 7:4                             phonetic 6:8            road 1:4
                        mean 3:2,10 5:7
 hurdle 6:22                                   pillaging 5:14,14       run 2:13 4:5,5,6
                          5:15 6:1,6,25 7:2
                                               place 2:10                4:12,13
            i             7:4
                                               plaintiff 1:6                     s
 inaudible 2:18         means 3:9
                                               pleas 1:1
 individual 6:22        mercedes 5:4                                   s 8:4,21
                                               point 5:15
 individually 6:21      michael 1:10 6:8                               sale 2:16
                                               pretty 2:17
 interested 8:12        money 4:24 5:7,21                              santa 3:24
                                               process 7:9
                          6:1                                          scumbags 7:11
            j                                  professional 8:5
                        move 3:6                                       see 2:2,14
 james 1:4 2:19                                  8:22
                                  n                                    september 8:14
 judgment 3:9 6:13                             property 2:15
                                                                       seven 3:16
    6:24                name 2:3                 4:24 7:1
                                                                       shelton 1:4 2:2,6
 justify 5:11,25        need 4:14              provided 1:19
                                                                         2:22,24 3:7,22 4:4
                        new 5:4,5              public 8:5,23
            k                                                            4:11,17,21 5:13,19
                        newport 3:25           pull 2:16 4:13
 kind 3:16                                                               5:25 6:9,20 7:8
                        nice 2:6,17            put 3:10 7:2
 know 2:14,18 3:3                                                      shorthand 8:5
                        notary 8:5,23                    r
    3:4,5,17,24 4:10                                                   signature 8:19
                        number 6:12
    4:23 5:19,19 6:12                          rayburn 6:7             six 3:15
                                  o            real 2:25 4:23 7:1      sizable 3:11
 koenig 1:20
                        o'hare 1:10 2:5,19       7:1                   skiing 2:11
            l
                          2:23 3:2,21 4:10     really 2:11,11,11       small 5:3
 lambo 5:4                4:16 5:11 6:5,19       3:12                  social 4:14
 laurel 8:4,21            7:6                  recording 2:1 4:1       somewhat 2:12
 letter 4:23            oh 1:5 6:9               4:3,7,9,18,20 5:8     southern 7:10
 levy 6:25              ohio 1:1                 5:10,16,18,22,24      springs 1:9,11 2:4
 lexis 4:6,6            okay 2:14,21 3:15        6:2,4,16,18 7:13        2:14
 liability 6:22           4:16,23 6:5            8:9                   state 1:1 8:6
 lien 3:10 7:2          old 3:16               recordings 1:14         stationed 2:9
 lifestyle 3:19                   p            registered 8:22         stayed 2:10
 list 1:8                                      related 8:10            stevens 1:20
 litigator 1:8          paid 6:11
                        particular 6:10        report 4:13             street 1:21
 live 2:4                                      reporter 8:5,22         stuff 5:2
 lives 3:18,23          parties 8:11
                                               reporter's 8:1          sue 6:21


                                                                                    Page 2
                        Stevens-Koenig Reporting, A Veritext Company
                                       303-988-8470
    Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 12 of 43

[suite - yo]

 suite 1:21           way 1:9,11
 super 2:6            weapons 7:5
 sure 6:14            went 2:10,11,21
          t             3:3
                      worth 2:16,20
 take 3:12 4:16 7:3
                        3:13
   7:3,4
                      write 4:22
 target 6:8
 tcpa 1:8                       x
 tell 4:4             x 6:11
 thing 6:20,21                  y
 three 2:23 3:4
                      yeah 3:2,7,21 5:13
 time 2:12
                        6:9,11,14 7:9
 times 2:7
                      year 3:16
 tlo 4:6
                      years 2:23 3:4
 ton 7:4
                      yo 6:13
 transcribed 1:15
 transcript 1:14,19
   8:7,8
 transunion 4:13
 truck 5:7
 true 8:8
 tubbs 8:4,21
 two 3:15
 type 2:3,15
          u
 u.s. 2:9
 understand 4:21
   8:9
 use 7:8
          v
 value 3:3
 vehicles 3:8
 veritext 1:20
 vs 1:7
          w
 want 4:23 5:25 7:3
 wanted 3:6
 warranty 7:12



                                                                        Page 3
                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 13 of 43




                      EXHIBIT B
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 14 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 15 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 16 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 17 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 18 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 19 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 20 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 21 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 22 of 43
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 23 of 43
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 24 of 43




From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation
Date: May 29, 2020 at 2:47:46 PM EDT
To: Andrew Heidarpour <aheidarpour@hlfirm.com>

They are not unlawful.

Again, I think a telephone conversation would be helpful to resolve this amicably.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 29, 2020, at 2:45 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 25 of 43




Robert, I sent an email on May 11 with four attachments. On May 22, you informed me your
client was reviewing the emails. Your client has had 18 days to review a few pages of
documents.

What is your client's position regarding those emails?

Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-00hmgxkp.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 29, 2020 2:30 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Once again - I believe a telephone conversation would do very well before you take
action.

What time are you available to speak next Tuesday?

Regards,
Robert

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 26 of 43




(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 29, 2020, at 10:47 AM, Andrew Heidarpour <aheidarpour@hlfirm.com>
wrote:

Hi Robert, any update?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-anbabu2z.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 27 of 43




From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 22, 2020 10:43 AM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

I have been out - Forward the emails to my client and they are under review.

I will email you when we return from the Memorial Day holiday.

Regards,
Robert




Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 28 of 43




On May 20, 2020, at 12:32 PM, Andrew Heidarpour <aheidarpour@hlfirm.com>
wrote:

Robert, we have waited long enough.

Are you authorized to accept service?

Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-5yqsiuyt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Friday, May 15, 2020 7:12 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Any update Robert?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 29 of 43




<Outlook-jj0oqq2w.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Monday, May 11, 2020 1:30 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

They are attached.

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-n40nxwel.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 8, 2020 3:01 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Send me copies of the emails and I will present them to my client.

Regards,

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 30 of 43




194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 8, 2020, at 2:51 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Robert, I would speak with your client again. If they did not call my client, and the number is
not your client's, why or how was my client speaking to Troy, Louis, and Mark, all of whom sent
emails to the client? All of which are from Century Debt Relief.

Please also confirm your client does not use an Automatic Telephone Dialing System.

Furthermore, my client's number is on the DNC, and was still called.

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 31 of 43




<Outlook-2lc4avaz.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 8, 2020 2:27 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andew,

Didn’t you receive the letter? You should have - see attachment.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 32 of 43




On May 8, 2020, at 2:13 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

I assume you will not provide a copy?

Service of process will be sent shortly.

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-dawzcusz.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Friday, May 1, 2020 3:50 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Can a copy be sent via email?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 33 of 43




AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-anrbstwb.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 1, 2020 3:35 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Our response letter is drafted and will be mailed today.

Regards,
Robert

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 34 of 43




On May 1, 2020, at 1:56 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Hi Robert, any update?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-sahwhklf.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Tuesday, April 28, 2020 2:37 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Yes - I am drafting a formal response letter that will be sent to you within the next day
or two.

Once again, my client does not use an auto-dialer, nor does my client engage in “Press
1” campaigns.
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 35 of 43




The telephone number documented in your letter does not appear in my clients
system. Finally, the telephone number that you attribute to my client does not belong
to my client.

These facts, together with other factual information, will be included in my
forthcoming response letter together.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On Apr 28, 2020, at 1:53 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Robert, did you investigate the calls?
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 36 of 43




Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-dnfpumpd.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Tuesday, April 21, 2020 1:10 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Please be advised that due to the pandemic, and the impact that has had on my staff,
my response has been delayed. I will respond via letter as soon as practicable.

Attached please find your demand letter dated April 14, 2020, as well as our response
letter to the two previous demands sent to my client.

Additionally, it has come to my attention that you are purposely directing demands to
my client employees - cease and desist.

Finally, my attempts to communicate with you directly during your previous two
demands were rejected by you. I feel that it would helpful if we schedule a telephone
call.

Regards,

Robert
      Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 37 of 43




Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On Apr 21, 2020, at 12:18 PM, Emil Yashayev <emil@centuryrelief.com> wrote:

This attorney is emailing everybody individually and harassing the employees

---------- Forwarded message ---------
From: Louis Abramson <louis@centuryrelief.com>
Date: Tue, Apr 21, 2020 at 12:18 PM
Subject: Fwd: Pre-Suit Notification of Federal Telemarketing Law Violation
To: Barry Shargel <barry@centuryrelief.com>, Emil Yashayev
<emil@centuryrelief.com>
       Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 38 of 43




---------- Forwarded message ---------
From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Date: Tue, Apr 21, 2020 at 10:55 AM
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation
To: troy@centuryrelief.com <troy@centuryrelief.com>, louis@centuryrelief.com <lo
uis@centuryrelief.com>, adam@centuryrelief.com <adam@centuryrelief.com>, terrel
l@centuryrelief.com<terrell@centuryrelief.com>, grace@centuryrelief.com <grace@
centuryrelief.com>


Hi, my firm previously sent correspondence regarding violations of the TCPA, but have yet to
receive a response.

Was my prior correspondence received?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-memqfrgt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour
Sent: Tuesday, April 14, 2020 1:56 PM
To: troy@centuryrelief.com <troy@centuryrelief.com>; louis@centuryrelief.com <louis@centuryrelief.c
om>; adam@centuryrelief.com <adam@centuryrelief.com>; terrell@centuryrelief.com <terrell@centur
yrelief.com>;grace@centuryrelief.com <grace@centuryrelief.com>
Subject: Pre-Suit Notification of Federal Telemarketing Law Violation

ATTN: LEGAL DEPARTMENT
          Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 39 of 43




Hi, my name is Andrew Heidarpour from Heidarpour Law Firm, PLLC. I am sending this
correspondence on behalf of my client. Please review it at your earliest convenience.

Thank you



----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-irbskhz3.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.




--
Best Regards,

Emil Yashayev
Chief Financial Officer
Direct: 718-864-1216 | Fax: 800-660-5292
Emil@centuryrelief.com | www.centuryrelief.com


Disclaimer: This email and any files transmitted with it are confidential, may be privileged, and are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error please notify the sender. This message contains
confidential information and is intended only for the individual named. If you are not the named addressee you should not disseminate,
distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
reliance on the contents of this information is strictly prohibited.




...

[Message clipped] View entire message
      Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 40 of 43




Josh Thomas <joshualthomas@gmail.com> 12:07 PM (50 minutes ago)
to Robert

Got both thanks.

Joshua Thomas, Esq.

CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY
FEDERAL LAW [Electronic
Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]




<Outlook-memqfrgt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message
to the intended recipient(s), you are hereby notified that any dissemination, distribution or
copying of this e-mail message is strictly prohibited. If you have received this message in error,
please immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour
Sent: Tuesday, April 14, 2020 1:56 PM
To: troy@centuryrelief.com <troy@centuryrelief.com>; louis@centuryrelief.com <louis@centuryrelief.c
om>; adam@centuryrelief.com <adam@centuryrelief.com>; terrell@centuryrelief.com <terrell@centur
         Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 41 of 43




yrelief.com>;grace@centuryrelief.com <grace@centuryrelief.com>
Subject: Pre-Suit Notification of Federal Telemarketing Law Violation

ATTN: LEGAL DEPARTMENT

Hi, my name is Andrew Heidarpour from Heidarpour Law Firm, PLLC. I am sending this
correspondence on behalf of my client. Please review it at your earliest convenience.

Thank you



----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-irbskhz3.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message
to the intended recipient(s), you are hereby notified that any dissemination, distribution or
copying of this e-mail message is strictly prohibited. If you have received this message in error,
please immediately notify the sender and delete this e-mail message from your computer.




--
Best Regards,

Emil Yashayev
Chief Financial Officer
Direct: 718-864-1216 | Fax: 800-660-5292
Emil@centuryrelief.com | www.centuryrelief.com


Disclaimer: This email and any files transmitted with it are confidential, may be privileged, and are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error please notify the sender. This message contains
confidential information and is intended only for the individual named. If you are not the named addressee you should not disseminate,
distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
reliance on the contents of this information is strictly prohibited.
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 42 of 43




                      EXHIBIT C
Case 2:20-cv-00163-JDW Document 49-1 Filed 06/05/20 Page 43 of 43
